                                    Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 1 of 7




                            1 ADAM G. GASNER (SBN 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-241-7340
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                                  IN THE UNITED STATES DISTRICT COURT
                           12
                                                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102




                                                                             SAN FRANCISCO DIVISION
  Law Chambers Building
    345 Franklin Street




                           14
                           15
                                                                                                     No. CR-16-00440 WHA
                           16 UNITED STATES OF AMERICA,
                           17                       Plaintiff,                                       DEFENDANT’S SUPPLEMENTAL
                                                                                                     BRIEF RE DEFENSE MOTION IN
                           18             v.                                                         LIMINE NO. 2 OPPOSING THE
                                                                                                     UNITED STATES’ PROPOSED FED R.
                           19                                                                        EVID. 404(b) EVIDENCE
                                YEVGENIY ALEXANDROVICH NIKULIN,
                           20
                                                    Defendant.
                           21
                           22
                                          TO THE UNITED STATES AND ITS ATTORNEYS FOR THE NORTHERN
                           23             DISTRICT OF CALIFORNIA.
                           24             This motion is based upon the authorities cited, Federal Rules of Evidence 404(b), the attached
                           25
                                memorandum of points and authorities, any argument before the Court, and all other materials that may
                           26
                                be added prior to or during the hearing.
                           27
                           28
                                                                                                 1
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                      Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 2 of 7




                            1                                                        INTRODUCTION
                            2             Defendant YEVGENIY ALEXANDROVICH NIKULIN (“Mr. Nikulin”) is charged by
                            3
                                indictment with three counts of computer intrusion (Counts One, Four, and Seven), in violation of
                            4
                                18 U.S.C. § 1030(a)(2)(C); two counts of intentional transmission of information, code, or
                            5
                                command, causing damage to a protected computer (Counts Two and Eight), in violation of 18
                            6
                            7 U.S.C. § 1030(a)(5)(A); two counts of aggravated identity theft (Counts Three and Nine), in
                            8 violation of 18 U.S.C. § 1028A(a)(1); one count of trafficking in unauthorized access devices
                            9 (Count Six), in violation of 18 U.S.C. § 1029(a)(2); and one count of conspiracy (Count Five), in
                           10
                              violation of 18 U.S.C. § 371.
                           11
                                      On January 29, 2020 and in conformance with the courts pre-trial orders (ECF 118 and 121)
                           12
                           13 the defense filed Defendant’s Motion In Limine No. 2 to Exclude Prior Bad Acts Evidence, Bad
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 Character Evidence, and Prior Criminal Convictions Pursuant to FRE 404(b), 608 and 609 (ECF
                           15 143). However, in that filing it was mistakenly represented that the defense had not received notice
                           16
                                of prior bad act evidence from the government. In fact, on December 11, 2019 the government
                           17
                                disclosed via email potential Rule 404(b) evidence it may seek to introduce at trial. That email was
                           18
                                apparently mis-filed and as a result the defense did not address the specifics of that disclosure in its
                           19
                           20 In Limine No. 2. Thereafter, the government in its diligence alerted defense counsel of the apparent
                           21 oversight and, also, re-sent the December 11, 2019 disclosure to the defense.
                           22             The defense herein addresses the specifics of that disclosure and moves the court to allow
                           23
                                this filing to supplement Defendant’s In Limine No. 2 (ECF 143).
                           24
                                ///
                           25
                                ///
                           26
                           27 ///
                           28 ///
                                                                                                 2
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                    Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 3 of 7




                            1                                 MEMORANDUM OF POINTS AND AUTHORITIES
                            2             The government claims it has obtained evidence in the case that defendant Nikulin was
                            3
                                involved in the unauthorized access of accounts of employees of a business called Automattic and
                            4
                                that this access “is inextricably intertwined with the charged conduct” and is “further evidence of
                            5
                                Nikulin’s motive, intent, preparation, plan, knowledge, identity, and absence of mistake.”
                            6
                            7 December 11, 2019 disclosure letter. Automattic, nor its employees, are related or involved in the
                            8 conduct charged in the Indictment in this case.
                            9             A. The claimed intrusion into the accounts of Automattic employees is not
                           10                inextricably intertwined with the charge in the Indictment

                           11             Contrary to the government’s claim, evidence of claimed intrusion into Automattic
                           12 employee accounts is not “inextricably intertwined” with the crimes for which Mr. Nikulin will
                           13
GASNER CRIMINAL LAW




                                stand trial.
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                                          “There must be a sufficient contextual or substantive connection between the proffered
                           15
                                evidence and the alleged crime to justify exempting the evidence from the strictures of Rule 404
                           16
                           17 (b).” United States v. Vizcarra-Martinez, 66 F.3d 1006, 1013 (9th Cir. 1995). The Ninth Circuit
                           18 has identified two ways prior acts evidence is “inextricably intertwined” with the charged offense,
                           19 thus obviating the government’s need to satisfy Rule 404(b). The first is when the evidence
                           20
                                “constitutes a part of the transaction that serves as the basis for the criminal charge.” Id. at 1012.
                           21
                                The second is when the evidence is “necessary to…permit the prosecutor to offer a coherent and
                           22
                           23 comprehensible story regarding the commission of the crime.” Id. at 1012-13.
                           24             Here, the proffered evidence is not part of the transaction that serves as the basis for the

                           25 instant criminal charges, nor is it necessary to present a coherent story. This evidence will be
                           26
                                primarily used to impermissibly attempt to have the jury believe that if Mr. Nikulin accessed the
                           27
                                employee accounts of Automattic then he is more likely to have accessed the companies at issue in
                           28
                                                                                                 3
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                    Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 4 of 7




                            1 this case. The government must therefore satisfy the requirements of Rule 404(b) before it can
                            2 introduce evidence of the Automattic intrusion.
                            3
                                          B. The Government’s 404(b) Notice Is Deficient.
                            4
                                          “Rule 404(b) forbids the admission of evidence of ‘other crimes, wrongs, or acts…to prove
                            5
                                the character of a person in order to show action in conformity therewith.’” United States v.
                            6
                            7 Verduzco,373 F.3d 1022, 1026 (9th Cir. 2004) (quoting Fed. R. Evid. 404(b)). These limitations
                            8 reflect the “concern that a person charged with a crime be convicted only if its elements are proved
                            9 beyond a reasonable doubt” and not “merely because he or she has done prior bad acts.” United
                           10
                                States v. Martin, 796 F.3d 1101, 1105 (9th Cir. 2015). Prior acts evidence, however, “may be
                           11
                                admissible for another purpose, such as proving motive, opportunity, intent, preparation, plan,
                           12
                           13 knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 The government claims all evidence it will admit is admissible under Rule 404(b) “to show
                           15 [Mr. Shafi’s] ‘motive, opportunity, intent, preparation, plan, knowledge, identity, absence of
                           16
                                mistake, [and] lack of accident’ in his charged attempt.” This notice is deficient.
                           17
                                          Rule 404 (b) requires the government give “reasonable notice” before trial “of the general
                           18
                                nature of any such evidence that the prosecutor intends to offer at trial.” Fed. R. Evid. 404(b)(2).
                           19
                           20 The government must “articulate precisely the evidential hypothesis by which a fact of
                           21 consequence may be inferred from the other acts evidence.” United States v. Mehrmanesh, 689
                           22 F.2d 822, 830 (9th Cir. 1982). The “incantation of the proper uses of such evidence under the rules
                           23
                                does not magically transform inadmissible evidence into admissible evidence.” United States v.
                           24
                                Morley, 199 F.3d 129,133 (3rd Cir. 1999) (noting “[t]here is no alchemistic formula by which ‘bad
                           25
                                act’ evidence that is not relevant for a proper purpose under Rule 404(b) is transformed into
                           26
                           27 admissible evidence”). Without adequate notice, it is impossible to “make the focused
                           28 determination of relevance mandated” by Rule 404(b). United States v. Mayans, 17 F.3d 1174,
                                                                                                 4
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                      Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 5 of 7




                            1 1183 (9th Cir. 1994). Thus, inadequate notice “renders the other acts evidence inadmissible,
                            2 whether the evidence is used in the prosecution’s case-in-chief or for impeachment.” United States
                            3
                                v. Vega, 188 F.3d 1150, 1153 (9th Cir. 1999). Labelling all the evidence it intends to introduce as
                            4
                                404(b) evidence and quoting Rule 404(b) verbatim is inadequate. See Morley, 199 F.3d at 133. A
                            5
                                catchall notice fails to satisfy the government’s obligation to “articulate precisely the evidential
                            6
                            7 hypothesis by which a fact of consequence may be inferred from the other acts evidence.”
                            8 Mehrmanesh, 689 F.2d at 830. The Court should exclude all of the government’s proposed 404(b)
                            9 evidence for inadequate notice.
                           10
                                          C. The Automattic Intrusion Is Not Admissible Under 404(b).
                           11
                                          The Ninth Circuit has repeatedly explained that the limitations in Rule 404(b) are “designed
                           12
                           13 to avoid a danger that the jury will punish the defendant for offenses other than those charged, or at
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14 least that it will convict when unsure of guilt, because it is convinced that the defendant is a bad
                           15 man deserving of punishment.” United States v. Hill, 953 F.2d 452, 457 (9th Cir. 1991) (citations
                           16
                                and internal quotation marks omitted); see also Mayans, 17 F.3d at 1181 (noting that the reluctance
                           17
                                to sanction the use of other acts evidence “stems from the underlying premise of our criminal
                           18
                                system, that the defendant must be tried for what he did, not for who he is”).
                           19
                           20             Therefore, other acts evidence is admissible under 404(b) only if it meets four requirements:

                           21             (1) the evidence tends to prove a material point;
                           22             (2) the other act is not too remote in time;
                           23
                                          (3) the evidence is sufficient to support a finding that defendant committed the other act;
                           24
                                and
                           25
                                          (4) (in certain cases) the act is similar to the offense charged.
                           26
                           27             United States v. Romero, 282 F.3d 683, 688 (9th Cir. 2002) (quotations and citation

                           28 omitted).
                                                                                                 5
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                      Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 6 of 7




                            1             With respect to the Automattic evidence, the government’s disclosure fails to articulate at
                            2 all how this claimed intrusion satisfies any of these requirements, let alone all of them. Because
                            3
                                the Automattic intrusion does not meet the admissibility requirements of 404(b), evidence about it
                            4
                                should be excluded.
                            5
                                          D. The Danger of Unfair Prejudice Outweighs the Automattic Intrusion’s Probative
                            6
                                          Value.
                            7
                                          Even if other act evidence satisfies the requirements of 404(b), a district court may
                            8
                                nonetheless exclude it under Federal Rule of Evidence 403 it if the probative value of the evidence
                            9
                           10 is outweighed by the danger of unfair prejudice. “Where the probative value is slight, moderate
                           11 prejudice is unacceptable.” United States v. Ramirez-Robles, 386 F.3d 1234, 1243 (9th Cir. 2004).
                           12 The government bears the burden of showing the probative value of the evidence outweighs the
                           13
GASNER CRIMINAL LAW




                                risk of prejudice. Id. at 1242. It is clear that the danger of unfair prejudice to Mr. Nikulin
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                                outweighs any probative value. The jury may prejudicially lump the Automattic evidence together
                           15
                                with the charged conduct. Because the danger of unfair prejudice outweighs its probative value,
                           16
                           17 evidence of the intrusion into the accounts of Automattic employees should be excluded.
                           18             If the Court disagrees, then Mr. Nikulin requests the jury be given a limiting instruction. See
                           19 United States v. O’Brien, 601 F.2d 1067, 1070 (9th Cir. 1979) (“When evidence of other crimes or
                           20
                              wrongful acts is admitted to show the intent of a defendant to commit the offense charged, the
                           21
                              judge should ordinarily instruct the jury on the limited purpose for which the evidence is
                           22
                           23 admitted.”).
                           24 ///
                           25 ///
                           26
                                ///
                           27
                                ///
                           28
                                                                                                 6
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
                                    Case 3:16-cr-00440-WHA Document 158 Filed 02/12/20 Page 7 of 7




                            1 DATED: February 12, 2020
                                                                                            /S/ Adam Gasner __________
                            2                                                               Adam G. Gasner, Esq.
                            3                                                               Attorney for Defendant
                                                                                            YEVGENIY ALEXANDROVICH NIKULIN
                            4
                                DATED: February 12, 2020
                            5                                                               /S/ Valery Nechay __________
                                                                                            Valery Nechay, Esq.
                            6
                                                                                            Attorney for Defendant
                            7                                                               YEVGENIY ALEXANDROVICH NIKULIN

                            8
                            9
                           10
                           11
                           12
                           13
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
                                                                                                  7
                                USA v. Nikulin
                                Case Number: CR-16-00440 WHA
                                Defendant’s Supplemental Brief Re Fed R. Evid. 404(b) Evidence
